[Cite as State v. Ulinski, 2016-Ohio-8386.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals Nos. L-16-1074
                                                                        L-16-1075
        Appellee
                                                  Trial Court Nos. CR0201601251
v.                                                                 CR0201501144

Todd Ulinski                                      DECISION AND JUDGMENT

        Appellant                                 Decided: December 23, 2016

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, Anita Mathew
        and Brenda J. Majdalani, Assistant Prosecuting Attorneys, for appellee.

        Laurel A. Kendall, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Todd Ulinski, appeals the April 5, 2016 judgments of

the Lucas County Court of Common Pleas which, following appellant’s guilty pleas to

nonsupport of dependents, assault, obstructing official business, and resisting arrest
sentenced him, respectively, to 11 months in prison followed by four years of community

control. For the reasons set forth herein, we affirm.

       {¶ 2} On January 26, 2015, appellant was indicted on four counts of nonsupport of

two dependents, case No. CR0201501144, two fourth-degree and two fifth-degree

felonies. The charges covered the dates from January 26, 2013 through January 26, 2015,

and the arrearages were payable to one victim. On March 9, 2016, appellant entered a

guilty plea to one count of nonsupport of dependents, Count 2, a fifth-degree felony.

Counts 1, 3, and 4 were to be dismissed.

       {¶ 3} On February 10, 2016, appellant was indicted on one count of assault, a

fourth-degree felony, obstructing official business and resisting arrest, second-degree

misdemeanors, and illegal use or possession of drug paraphernalia, a fourth-degree

misdemeanor, case No. CR0201601251. The charges stemmed from an incident on

February 2, 2016, when following a 9-1-1 call that someone was using drugs in the

restroom of a gas station, appellant was confronted by a police officer while he was

sitting on an all-terrain vehicle (ATV). After refusing to comply with the officer’s

commands, appellant attempted to leave the lot and dragged the officer a short distance

causing scrapes and bruising. Appellant then resisted being handcuffed and a

hypodermic needle was found. On April 4, 2016, appellant entered a no contest plea to

the lesser included offense of assault, Count 1, a first-degree misdemeanor, and guilty

pleas to obstructing official business, Count 2, and Count 3, resisting arrest, both second-

degree misdemeanors. Count 4 was to be dismissed.




2.
       {¶ 4} On April 4, 2016, a joint sentencing hearing was held. At that time,

appellant’s counsel argued that the misdemeanor counts, assault, obstructing official

business and resisting arrest were allied offenses and required merger. The court rejected

the argument and after chronicling appellant’s lengthy criminal history, as to the

nonsupport charge the court sentenced appellant to 11 months of imprisonment and

ordered him to pay $68,378.84 in unpaid child support. As to the assault count, the court

sentenced appellant to 180-days of imprisonment. As to obstructing official business and

resisting arrest, the court imposed 90-day sentences and ordered the sentences run

concurrently to one another but consecutive to the assault charge. Appellant was also

ordered to participate in work release and drug and alcohol monitoring. The sentences

were stayed and appellant was placed on community control for four years commencing

once appellant had served his 11 months on the nonsupport conviction. Appellant then

objected arguing that the felony and misdemeanor sentences were required to be served

concurrently. The court rejected the argument finding that the offenses were separate and

that community control could not commence prior to appellant’s release from

incarceration.

       {¶ 5} The judgment entries were journalized on April 5, 2016, and this

consolidated appeal followed with appellant raising three assignments of error for our

review:

                 I. The trial court committed reversible error when it found the

       misdemeanor assault and obstructing official business convictions to be




3.
      separate offenses which did not merge for the purposes of sentencing

      pursuant to O.R.C. § 2941.25(A).

             II. The trial court committed reversible error when it did not order

      all sentences for the misdemeanors to be run concurrently, pursuant to

      O.R.C. § 2929.41(A).

             III. The court should find that the trial court effectively merged the

      two underlying cases into one case for purposes of sentencing, and then

      committed reversible error when it sentenced defendant to a period of

      community control, to begin only following his release from the state

      penitentiary, in violation of O.R.C. § 2929.41(A) and (B), which requires

      misdemeanor sentences to run concurrent with felony sentences, absent

      limited exceptions.

      {¶ 6} In appellant’s first assignment of error he argues that the court erred by

failing to merge the assault and obstructing official business sentences. Appellant was

convicted of misdemeanor assault, R.C. 2903.13, which provides:

             (A) No person shall knowingly cause or attempt to cause physical

      harm to another or to another’s unborn.

             ***

             (C)

             (1) Whoever violates this section is guilty of assault, and the court

      shall sentence the offender as provided in this division and divisions (C)(1),




4.
      (2), (3), (4), (5), (6), (7), (8), (9), and (10) of this section. Except as

      otherwise provided in division (C)(2), (3), (4), (5), (6), (7), (8), or (9) of

      this section, assault is a misdemeanor of the first degree.

      {¶ 7} Obstructing official business, R.C. 2921.31, provides:

             (A) No person, without privilege to do so and with purpose to

      prevent, obstruct, or delay the performance by a public official of any

      authorized act within the public official’s official capacity, shall do any act

      that hampers or impedes a public official in the performance of the public

      official’s lawful duties.

      {¶ 8} Appellant contends that because he harmed the police officer while

attempting to leave the scene the acts were committed with the same conduct and with a

single state of mind. Concerning allied offenses of similar import, R.C. 2941.25

provides:

             (A) Where the same conduct by defendant can be construed to

      constitute two or more allied offenses of similar import, the indictment or

      information may contain counts for all such offenses, but the defendant

      may be convicted of only one.

             (B) Where the defendant’s conduct constitutes two or more offenses

      of dissimilar import, or where his conduct results in two or more offenses

      of the same or similar kind committed separately or with a separate animus




5.
       as to each, the indictment or information may contain counts for all such

       offenses, and the defendant may be convicted of all of them.

       {¶ 9} In determining whether an offense is allied under R.C. 2941.25:

              [C]ourts must ask three questions when a defendant’s conduct

       supports multiple offenses: (1) Were the offenses dissimilar in import or

       significance? (2) Were they committed separately? and (3) Were they

       committed with separate animus or motivation? An affirmative answer to

       any of the above will permit separate convictions. The conduct, the

       animus, and the import must all be considered. State v. Ruff, 143 Ohio

       St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 31.

       {¶ 10} In the present matter, at appellant’s plea hearing the state, upon questioning

by the court, set forth the details of the February 2, 2016 incident. It was explained that

the obstructing official business charge occurred when appellant refused to answer

questions posed by the officer and he attempted to leave the scene. The assault charge

stemmed from appellant’s act of driving off while the officer was attempting to remove

him from the ATV and causing injury to the officer.

       {¶ 11} As noted by the state, several courts have concluded that assault and

obstructing official business convictions will not merge for sentencing when committed

by separate conduct. See State v. Standifer, 12th Dist. Warren No. CA2011-07-071,

2012-Ohio-3132, ¶ 68 (defendant’s acts of jerking and pulling away were separate from

kicking the arresting officer); see also State v. Hendricks, 8th Dist. Cuyahoga No.




6.
101864, 2015-Ohio-2268; State v. Hight, 5th Dist. Licking No. 2011CA0056, 2011-Ohio-

5013.

        {¶ 12} Based on the foregoing, we conclude that the assault on the police officer

was committed with an animus and conduct separate from obstructing official business.

Appellant’s first assignment of error is not well-taken.

        {¶ 13} Appellant’s second assignment of error contends that the trial court erred

when it failed to order the misdemeanor sentences to be served concurrently.

Specifically, appellant argues that the court was required to do so under R.C. 2929.41,

which provides:

               (A) Except as provided in division (B) of this section, division (C) of

        section 2929.14, or division (D) or (E) of section 2971.03 of the Revised

        Code, a prison term, jail term, or sentence of imprisonment shall be served

        concurrently with any other prison term, jail term, or sentence of

        imprisonment imposed by a court of this state, another state, or the United

        States. Except as provided in division (B)(3) of this section, a jail term or

        sentence of imprisonment for misdemeanor shall be served concurrently

        with a prison term or sentence of imprisonment for felony served in a state

        or federal correctional institution.

               (B)

               (1) A jail term or sentence of imprisonment for a misdemeanor shall

        be served consecutively to any other prison term, jail term, or sentence of




7.
     imprisonment when the trial court specifies that it is to be served

     consecutively or when it is imposed for a misdemeanor violation of section

     2907.322, 2921.34, or 2923.131 of the Revised Code.

            When consecutive sentences are imposed for misdemeanor under

     this division, the term to be served is the aggregate of the consecutive terms

     imposed, except that the aggregate term to be served shall not exceed

     eighteen months.

            (2) If a court of this state imposes a prison term upon the offender

     for the commission of a felony and a court of another state or the United

     States also has imposed a prison term upon the offender for the commission

     of a felony, the court of this state may order that the offender serve the

     prison term it imposes consecutively to any prison term imposed upon the

     offender by the court of another state or the United States.

            (3) A jail term or sentence of imprisonment imposed for a

     misdemeanor violation of section 4510.11, 4510.14, 4510.16, 4510.21, or

     4511.19 of the Revised Code shall be served consecutively to a prison term

     that is imposed for a felony violation of section 2903.06, 2903.07, 2903.08,

     or 4511.19 of the Revised Code or a felony violation of section 2903.04 of

     the Revised Code involving the operation of a motor vehicle by the

     offender and that is served in a state correctional institution when the trial

     court specifies that it is to be served consecutively.




8.
             When consecutive jail terms or sentences of imprisonment and

      prison terms are imposed for one or more misdemeanors and one or more

      felonies under this division, the term to be served is the aggregate of the

      consecutive terms imposed, and the offender shall serve all terms imposed

      for a felony before serving any term imposed for a misdemeanor.

      {¶ 14} Appellant’s argument is that the trial court erroneously sentenced him to

90-day sentences, concurrent to each other but consecutive to the 180-day assault

sentence. Appellant’s misdemeanor sentences did not all run concurrently to each other;

however, the sentences were stayed and appellant was placed on community control.

Courts have held that R.C. 2941.41(A) is implicated only where consecutive

imprisonment sentences are imposed, i.e., appellant is ordered to serve actual

incarceration. See State v. Rarden, 12th Dist. Butler No. CA2002-04-080, 2003-Ohio-

3067, ¶ 6-10, citing State v. Myers, 9th Dist. Wayne No. 95CA0074, 1996 Ohio App.

LEXIS 2269 (May 29, 1996); State v. Keys, 10th Dist. Franklin No. 99AP-1116, 2000

Ohio App. LEXIS 4495 (Sept. 29, 2000).

      {¶ 15} We further note that appellant’s reliance on the Supreme Court of Ohio’s

recent decision in State v. Polus, 145 Ohio St.3d 266, 2016-Ohio-655, 48 N.E.3d 553, is

misplaced. In Polus, the defendant was sentenced for a felony and a misdemeanor. The

court sentenced him to consecutive prison sentences. Id. at ¶ 1. Affirming this court’s

reversal on appeal but finding no ambiguity in the statute, the Supreme Court held that

R.C. 2929.41(B)(1), prohibits the imposition of consecutive sentences for felony and




9.
misdemeanor convictions. Id. at ¶ 2. Polus specifically dealt with the imposition of two

consecutive jail sentences.

       {¶ 16} In the present case, because the misdemeanor sentences were stayed and

community control was imposed, the trial court did not impose consecutive jail sentences.

Regardless, the Polus holding is limited to the imposition of consecutive sentences for a

felony and misdemeanor. Appellant’s second assignment of error is not well-taken.

       {¶ 17} In appellant’s third assignment of error he contends that because appellant

was sentenced on the same date in two separate cases, the cases were essentially

“merged” and appellant should not have been ordered to serve the four-year community

control term after his release from prison on the nonsupport of dependents conviction. In

other words, he again argues that the proscription in R.C. 2929.41(A) and Polus, applies.

In response, the state contends that appellant’s sentences in completely separate cases

were imposed on the same day solely in the interests of judicial economy.

       {¶ 18} On review, we reject appellant’s argument. R.C. 2929.41(A) and Polus are

distinguishable in that they prohibit the imposition of consecutive prison sentences for

felony and misdemeanor convictions. As set forth above, the prison sentences in the

misdemeanor cases were stayed and appellant was placed on community control. It is

difficult to conceive how appellant would be supervised on community control while

serving a term of imprisonment. Further, the cases in which appellant was sentenced

were completely unrelated. Accordingly, appellant’s third assignment of error is not

well-taken.




10.
       {¶ 19} On consideration whereof, we find that appellant was not prejudiced or

prevented from having a fair proceeding and the judgments of the Lucas County Court of

Common Pleas are affirmed. Pursuant to App.R. 24, appellant is ordered to pay the costs

of this appeal.


                                                                      Judgments affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




11.